Citation Nr: 1544581	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) (excluding periods of temporary total evaluation).

2.  Entitlement to service connection for asthma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which continued the Veteran's 50 percent disability rating for his service-connected PTSD.  Additional medical evidence was submitted in support of the Veteran's claim within one year of the decision.  As such, the RO reconsidered the claim in a March 2011 rating decision by the RO in Fort Harrison, Montana.  A temporary evaluation of 100 percent was assigned effective December 14, 2010 because there was evidence of hospitalization over 21 days for PTSD.  A 50 percent evaluation was reassigned effective March 1, 2011.  The Fort Harrison RO also denied the Veteran's service connection claim for asthma.

In a January 2014 rating decision, the Veteran was granted another temporary evaluation of 100 percent for his PTSD effective January 2, 2013 because of hospitalization over 21 days for PTSD.  A 50 percent evaluation was reassigned effective April 1, 2013.  The Fort Harrison RO denied the Veteran's TDIU claim.

As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown above.


In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDINGS OF FACT

1.  Prior to October 22, 2014, the Veteran's PTSD symptoms were manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total occupational and social impairment.

2.  Since October 22, 2014, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

3.  The evidence of record weighs against a finding that the Veteran's diagnosed asthma is related to his active duty military service

4.  The evidence does not show that the Veteran's service-connected disabilities, in conjunction with his education, training and work experience, render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 22, 2014 and excluding periods of temporary total evaluation, the criteria for a disability rating for PTSD of 70 percent, but no higher, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Since October 22, 2014, the criteria for a disability rating for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With respect to the Veteran's service connection claims, the duty to notify was satisfied in January 2011 and March 2012 letters to the Veteran.

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, Social Security Administration records, medical records from the Montana State Prison, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was afforded VA compensation examinations in March 2010, February 2011, November 2012, October 2014, and November 2014 for his PTSD claim which is adequate to adjudicate his claim.  In March 2012, the Veteran was also afforded a VA examination for his asthma which are adequate to adjudicate his claim.  Additionally, in April 2014, VA examiners provided opinions on the level of functional impairments due to the Veteran's service-connected tinnitus and traumatic brain injury residuals which are adequate to adjudicate the Veteran's TDIU claim.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Evaluation

The issue now before the Board is the question of whether a disability rating in excess of 50 percent is assignable for PTSD.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 50 percent disabling for the period on appeal (with the exception of temporary total evaluations) in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record include VA treatment records, Social Security Administration records, and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is entitled to a 70 percent disability rating, but no higher, prior to October 22, 2014.  However, since October 22, 2014, the Veteran is not entitled to a rating in excess of 50 percent for PTSD.

Period prior to October 22, 2014

An August 2009 VA psychology treatment note stated the Veteran was thinking more seriously about moving to Montana in an effort to be closer to family.  He denied any suicidal or homicidal ideation.  

An August 2009 treatment record notes the Veteran met with a recovery coach.  He reported that his mood was "okay" and stated he drank too much a couple weeks ago which affected his mood.  He reported occasionally going out with friends, but stated he does not get a lot out of his current relationships.  He expressed an interest in finding new friends and finding volunteer work in order to interact with others.  The examiner noted the Veteran's concentration and focus appeared to be within normal limits, he was oriented to time, person, place and purpose, his mood was euthymic and affect was congruent to mood.  There were no signs of psychosis or thought disorder noted, and the Veteran's judgment was intact.  The Veteran denied any suicidal or homicidal ideation in the last two weeks.

VA treatment records dated September 2009 note the Veteran was enrolled in a local VA psychosocial rehabilitation and recovery program.  An October 2009 treatment record notes the Veteran has been fairly inactive in programming since his enrollment but reported he has continued interest in participation.  The Veteran reported that he continues to attend community college, although he reported that he missed about a week of classes due to depression.  The Veteran also reported that he has not made many new friends but has socialized with his existing friends "a few times" in the past month.  

A November 2009 VA mental health note stated the Veteran has not slept well for the past two nights because he was not feeling tired.  He also reported having difficulty staying on a schedule and was not attending community college classes.  In a separate treatment record from that same month, the Veteran reported having a "rough few weeks" and stated he was feeling depressed.  He reported struggling with sleep the prior week, which he attributed to a recent medication change.  He reported plans to drop his college classes due to poor attendance.  He reported going out with friends in late October 2009 to drink and reported blacking out.  He also reported smoking crack cocaine and being involved in a physical altercation at a club in which police were called.  The Veteran said he was not arrested.

A January 2010 VA discharge summary reflects the Veteran was hospitalized from January 6 to January 12 due to his mental health symptoms.  He was noted to have diagnoses of bipolar disorder, PTSD and alcohol dependence.  His GAF score was 50.  The record notes the Veteran's reports of having thoughts of harming the judge looking into his Social Security case and stated he feels depressed most of the time, except for manic episodes in which he leaves the house.  He denied thoughts of harming himself.  The record notes the Veteran has overdosed on pills a couple of times.  He was noted to be unemployed, on disability and living with his girlfriend.  The treatment record notes the Veteran had a "short, uneventful" hospital admission in which he showed no withdrawal signs and regained his composure relatively quickly.  At the time of his discharge, the examiner stated there was nothing grossly unusual about the Veteran's mental status.  He did not have a thought disorder, his affect was appropriate, his mood was euthymic, his insight and judgment were good, and his intellectual faculties were intact.

A January 2010 VA social work note noted the Veteran reported binging again.  He was friendly and cooperative, his mood was anxious, affect was congruent, thought process was linear and goal-directed, and his speech was at a normal rate and prosody.  The record noted the Veteran tends to become manic and impulsive, he recently purchased a ticket to Peru which he cannot use now, and he had a history of problems associated with grandiosity.  The Veteran was noted to suffer with survivor's guilt, interpersonal relations and isolationism.  He was diagnosed with bipolar affective disorder and alcohol dependence, and he was assigned a GAF score of 40.  The treatment record notes the Veteran lives alone in a rental home.  His recreational interests include bicycling and lifting weights.  He was trying to reconnect with old friends from his time in Desert Storm.  He reported drinking 24 to 48 beers per day, and he admitted to marijuana and crack cocaine use.  He reported having a girlfriend, but has never been married. 

A February 2010 VA psychology note stated the Veteran reported continued mood swings.  There were no reports or evidence of manic or psychotic symptoms.  The Veteran reported sleeping about 12 hours per night.  He denied any suicidal or homicidal ideation, and he spoke of plans to visit family in Montana in the foreseeable future.  A separate VA psychology treatment note from that same month stated the Veteran reported his mood was "stable," and he was abstaining from alcohol use.  He reported concern about memory problems and stated he was using the Internet to research information about his unit and contact former comrades through social networking sites.  He denied any suicidal or homicidal ideation, and also denied any alcohol or substance abuse.  The Veteran reported a significant increase in his mood stability.

In March 2010, the Veteran was afforded a VA compensation examination for his PTSD where he reported lying in bed for at least 12 hours a day on most days.  He could not give an estimate of how much sleep he gets.  He reported experiencing nightmares about three times per week, with half the nightmares being about experiences he had during his military service.  In good weather, the Veteran stated he may leave the house for up to an hour a day to walk his dog.  Otherwise, the Veteran stated he tries to watch television.  He stated he has not had alcoholic drinks recently but has strong urges periodically to do so.  He reported no drug use.  He stated while death "is sometimes an attractive thought," the Veteran denied active suicidal ideation.  He reported being involved in three fights in the last year when drinking.  

Upon examination, the Veteran was found to be dressed casually.  His grooming and hygiene were good, although the Veteran said his condition at the time of the examination was better than normal.  His speech was within normal limits, his eye contact was poor, there was no clear evidence of psychosis, his thought train was easily distractible  and he clearly attended to internalized content many times rather than to external content.  His mood was anxious and affect was congruent with mood.  His grooming and hygiene were adequate.  He was oriented to place and person and was mostly oriented to time.  He attributed his orientation to the fact that he had an appointment on this date.  There were no gross deficits of memory.  The examiner noted that attention and executive function were reasonably well maintained, but his concentration may be a little bit irregular given that he made a number of spontaneous corrections in his productions.  His ability to abstract was good.  His judgment appeared to be fair, impulse control was fair, and his insight was limited and stereotyped.  He appeared to be able to attend to activities of daily living.  The Veteran was evaluated using the Mississippi Scale on which the examiner noted the Veteran obtained a score of 140, which amounted to one-third of a standard deviation decrease in his claimed symptomatic severity from his results in 2006.  The examiner stated the Veteran did not clearly provide evidence of a manic or hypomanic episode, although there were references without detail to such episodes in his record.  The Veteran stated that during his "manic" phases he tends to isolate.  

The Veteran was diagnosed with PTSD and alcohol dependency in sustained partial remission.  He was assigned a GAF score of 48, which the examiner noted was given in view of the Veteran's reported almost complete social isolation and his highly avoidant style, as well as thinking alterations.  The examiner noted that the Veteran's responses to psychometrics suggest stable levels of PTSD symptomatology and possibly some slight improvement.  The examiner stated the Veteran's histories tend to be relatively vague and global and it was difficult to develop any kind of specific information about how his conditions affect his job performance.  The examiner noted that the Veteran's receipt of Social Security disability benefits may reduce his drive to symptomatically improve, which the examiner stated was suggested by his expression of pleasure in potentially obtaining disability and his use of his disabled status to justify any one of a number of his behaviors.

In February 2011, the Veteran was afforded a VA PTSD compensation examination.  He was noted to be polite, courteous and friendly throughout the examination.  He presented well socially, and the examiner noted no unusual behaviors or mannerisms were observed.  The examiner did not detect any obvious impression management, and the Veteran's self-report was noted to be consistent with the records reviewed by the examiner.  The Veteran's speech was easily understood, the examiner did not detect any cognitive difficulties, his grooming and hygiene were satisfactory, and he was alert and oriented.  The Veteran was noted to never have been married and denied having any friends.  He stated he spoke with old high school friends and currently had a girlfriend.

Upon examination, the Veteran maintained good eye contact and his voice was normal in tone and pace.  He did appear to be experiencing some psychological distress in the form of anxiety as his voice was occasionally shaky.  His underlying mood appeared to be of moderate anxiety.  His attention was variable, as the Veteran was noted to have been distracted by noises in the hallway during the examination.  His memory appeared functionally intact.  His thinking was logical and goal-oriented, and there were no indications of a thought disorder.  He was diagnosed with PTSD and alcohol dependence.  The examiner assigned a GAF score of 50.  The examiner stated the Veteran's PTSD symptoms appeared to be of moderate severity.  His symptoms were characterized by nightmares, night sweats, exaggerated startle response, hypervigilance, intrusive thoughts, and avoidance of reminders of his traumas.  He opined that there was reduced reliability and productivity due to PTSD symptoms.

The examiner noted that the Veteran appeared to be capable of completing simple tasks in a timely manner without the need for a great deal of supervision.  He noted that the Veteran's nonrestorative sleep would affect his activities in the work place.  Further, the Veteran was noted to have reduced stress tolerance as reflected by his easy irritability and a tendency to withdraw under the impact of the minor stress.  Thus, the examiner stated the Veteran would be limited to work that did not require him to make decisions, set goals, or respond to numerous changes in the work place.  Since his concentration was limited, the examiner also stated the Veteran would be limited to work that required no more than brief and superficial interactions with coworkers, supervisors and no interaction with the general public.  The examiner stated the Veteran did not appear to be totally socially isolated or secluded.  His judgment, insight and abstract reasoning did not appear to be significantly problematic.  The examiner also noted the Veteran's reported alcohol abuse appeared to be well-controlled at present.  The examiner also noted that the Veteran's symptom severity did not appear to be significantly changed from the description provided in the Veteran's March 2010 VA examination report.

An October 2011 VA psychiatry outpatient note stated the Veteran continued to be affected by his PTSD symptoms and was currently in substance use disorder therapy.  He was assigned a GAF score of 56. 

A January 2012 VA psychiatry outpatient note stated the Veteran had recently gone ice fishing, which he enjoys and gives him something to occupy his time.  The treatment record states the Veteran stays active with outdoor activities and fishing.  He denied any suicidal ideation, intention or plan.  The Veteran reported that his mood was fairly stable.  He was assigned a GAF score of 60.  

In November 2012, the Veteran was afforded a VA disability benefits questionnaire where he was noted to have diagnoses of PTSD and alcohol dependence in remission.  He was assigned a GAF score of 55.  The examiner summarized the Veteran's level of occupational and social impairment as consisting of reduced reliability and productivity.  The examiner noted that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The examiner noted the Veteran broke up with his girlfriend since his last VA examination and now lived alone with his two dogs.  The examiner also noted that the Veteran was capable of all activities of daily living.  He shops but goes at night to avoid people, he manages his own money, he has a driver's license and attends appointments.  His social life was very restricted.  The Veteran reported having no friends and does not associate with anyone.  He stated that he likes to fish and camp, but he does so alone or with his dogs.  He has not had any schooling or employment since his last VA examination.  The examiner noted that a review of mental health progress notes describe a stable situation with the exception of a recent DUI and an incident in which he choked his then-girlfriend.

Upon examination, the Veteran appeared casually dressed, and the examiner did not notice any unusual mannerisms or involuntary motor movement.  His speech was clear and flowed at a normal pace and volume.  His intellectual functioning appeared within the normal range.  Memory and concentration were also within normal limits, although the Veteran complained of problems in these areas during his everyday life.  His thinking was logical, and there was no evidence of delusions, hallucinations, or a thought disorder.  His affect was pleasant and friendly, although with a worried undertone.  He denied feeling suicidal.  He reported using alcohol as an anxiety control strategy.  The examiner noted symptoms that include: anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, direction or recent events; disturbances of motivation and mood; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

A March 2013 VA mental health treatment plan note states the Veteran presented with a euthymic mood and congruent affect.  He denied any suicidal or homicidal ideation or plan.  There was no evidence of hallucinations or delusions.  There was also no apparent response to internal stimuli and no reports of hearing voices.  The Veteran's insight and judgment appeared to be fair, his speech was fluent, and his cognition was linear and non-tangential.  He spoke in a normal pace and tone, made good eye contact and appeared to be goal-directed and focused on his current treatment.  He reported difficulty with sleep, anxiety and stress that affect his relationships.  The examiner assigned a GAF score of 56.

A review of the Veteran's medical records from the Montana State Prison notes that he has PTSD by history.  See May 2014 Health Assessment.

Resolving all reasonable doubt in favor of the claimant, the Board finds that prior to October 22, 2014, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  The evidence of record reflects that the Veteran has never been married, does not have any children and currently does not work because of what he maintains is trouble controlling his PTSD symptoms.  During this period of time the Veteran reported having a girlfriend but subsequently breaking up with her, in part, due to an incident in which he choked her.  During this period, the evidence showed that the Veteran actively avoided any interactions with people and claimed to have no friends, all of which are details reflecting an inability to establish and maintain both personal and work relationships.  Further, he was hospitalized for a period of time due to his mental health symptoms and was incarcerated due to a drunken driving charge.  The Veteran has maintained that he used alcohol as a coping mechanism to deal with symptoms of PTSD.

The Veteran's symptoms during this period of time included near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran has been assigned GAF scores ranging from 40 to 60, which indicate moderate to severe difficulty in functioning.  The type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 70 percent disability rating.

However, the evidence does not show that the Veteran's symptoms resulted in total occupational and social impairment due to his PTSD.  As discussed above, while the Veteran has showed some memory problems, the record reflects that he is still able to recall many important details from his life.  The record does not reflect that the Veteran has any hallucinations.  Further, the Veteran has not shown disorientation to time or place, or memory loss for close relatives, his own occupation or own name, which would be symptoms that would support a 100 percent rating.  The Board finds that the severity of the Veteran's PTSD symptoms do not more closely reflect total occupational and social impairment warranting a 100 percent disability rating.

The Board has considered the statements of the Veteran as to the extent of his PTSD during the period of this appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Consequently, the Board finds that the disability picture during the period of the appeal prior to October 22, 2014 warrants an initial 70 percent schedular evaluation, but no more.

Period since October 22, 2014

The Board finds that the Veteran's PTSD does not warrant a rating higher than 50 percent for the period beginning on October 22, 2014.

In October 2014, the Veteran was afforded a VA disability benefits questionnaire for his PTSD.  The examiner summarized the Veteran's level of occupational and social impairment with regards to his PTSD as occupational and social impairment with reduced reliability and productivity.  At his examination, the Veteran stated he was not involved in any intimate relations.  He had acquaintances but did not have any close friends.  He stated that he tends to isolate socially but can get along adequately with others when the need arises.  The examiner stated the Veteran possessed intact social skills during the examination and was noted to be polite, friendly and cooperative.  The Veteran stated he was not involved in any mental health treatment.  The examiner noted symptoms that include depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

Upon examination, the Veteran maintained good eye contact and his voice was normal in tone and pace.  He was alert and oriented.  He had a score of 29/30 on the Mini Mental Status Examination suggesting his cognitive ability was intact.  His grooming and hygiene were satisfactory.  He appeared to be of average intelligence based on verbal skills and manner of presentation.  His affect was full-ranging and appropriate.  He reported that his underlying mood was anxious and occasionally dysphoric.  He tracked the conversation well, performed serial 7's rapidly and accurately, and he was able to spell the word "world" forwards and backwards, which the examiner stated suggests he had intact concentration.  His psychomotor activity was within normal limits.  His memory was functionally intact, his thinking was logical and goal-oriented, and there were no indications of a thought disorder.

In November 2014, the Veteran was afforded another VA disability benefits questionnaire for his PTSD.   The examiner noted that the Veteran had been diagnosed with a traumatic brain injury, but he stated the symptoms in the examination report appeared to be related to his PTSD.  The examiner summarized the Veteran's level of occupational and social impairment with regards to his PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he lived alone with two dogs, enjoyed fishing and camping, and had five friends who were also veterans.  He also reported having five sisters, three of whom he described as having a close relationship.  He stated he has not worked since 2005 due to flashbacks, difficulty with concentration and a lack of desire to be around others.  He noted symptoms of PTSD that included anxiety, mild memory loss and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran was cooperative and neatly groomed.  He was oriented to person, place and time.  His mood and affect was flat, constricted and edgy.  His speech was clear and coherent.  There was no evidence of a thought disorder.  The examiner also stated there was no suicidal or homicidal ideation, plan or intent.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

The record indicates no findings or histories of near-continuous panic attacks or depression affecting the Veteran's ability to function independently, appropriately and effectively.  The Veteran has consistently denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  Further, the medical evidence of record does not indicate any findings that the Veteran experienced obsessional rituals which interfered with his routine activities.  His speech was not found to be intermittently illogical, obscure or irrelevant.  

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.  The Veteran has shown some difficulty in establishing and maintaining effective social relationships; however, the level of impairment is contemplated in his 50 percent rating and is not productive of occupational and social impairment with deficiencies in most areas.

Based on the foregoing, the Board finds that since October 22, 2014, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 50 percent disability rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 50 percent.  As the criteria for the next higher, 70 percent rating is not met, it logically follows that the criteria for the higher 100 percent rating is likewise not met.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that excluding periods of temporary total evaluations, a rating of 70 percent, but no higher, for PTSD for the period prior to October 22, 2014, is warranted.  The Board further finds that a rating in excess of 50 percent for PTSD beginning October 22, 2014, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.

III.  Service Connection

The Veteran contends that he developed asthma as a result of exposure to smoke from burn pits in service.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claim.  


Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A review of the Veteran's available service medical records do not reveal any complaints, treatment or diagnosis of asthma during active service.  

In the Veteran's January 1988 Report of Medical History, he endorsed having a history of nose and throat trouble, but denied a history of asthma.  In his January 1988 enlistment examination report, the Veteran's lungs and chest were found to be clinically normal, and no asthma or any other respiratory condition was noted on the examination report. 

An April 1990 treatment record notes the Veteran's reports denying he has ever been exposed to asbestos prior to or since entering the military.  An April 1991 treatment record notes that while in Operation Desert Storm, the Veteran was exposed to a large amount of smoke in the Burgan Oil Fields from February 24 to February 28, 1991.  

In the Veteran's December 1991 Report of Medical History, he denied experiencing a history of ear, nose or throat trouble, sinusitis, hay fever, shortness of breath, or asthma.  In his December 1991 separation examination report, the Veteran's lungs and chest were found to be clinically normal, and no asthma or any other respiratory condition was noted on the examination report.

The Veteran's post-service medical records note a diagnosis of asthma.  However, none of these records relate the respiratory condition to the Veteran's active duty service.  In particular, a May 2009 VA treatment record states the Veteran reported experiencing asthma since childhood which worsens when he is not doing regular exercise.

In March 2012, the Veteran was afforded a VA respiratory conditions examination where he was noted to have a diagnosis of asthma and a date of diagnosis of June 2006.  The Veteran claimed that while serving in southwest Asia during Desert Shield/Desert Storm, he was exposed to a large amount of smoke in the Burgan Oil Fields in February 1991.  The Veteran reported symptoms that included shortness of breath, low oxygen levels, and fatigue following exercise.  He experiences coughing and wheezing during and shortly after exercise.  The Veteran reported experiencing three to four asthma attacks per week requiring use of an inhaler, with episodes lasting less than five minutes in duration.  He reported first noticing symptoms of in service when his face would feel flushed and look red, and he reported feeling extremely tired.  The Veteran stated he did not cough during exercise, but he would do so afterwards.  He stated he sought medical care while on active duty for what he thought was bronchitis and he did receive an inhaler.

The VA examiner concluded that after a review of the Veteran's claims file, due to the inconsistencies of reporting childhood asthma, the accumulated evidence does not clearly and unmistakably show that the Veteran's asthma disorder pre-existed his active military service in Southwest Asia during Desert Shield/Desert Storm.  The examiner noted that reports of medical history indicate there was no history of asthma prior to service entry, while entries in 2006 and 2010 stated there was a history of childhood asthma.  There are no private medical records found to confirm or deny the presence of asthma as a child.  The examiner noted that the Veteran verbally denied a history of asthma as a child and a family history of asthma during his examination.

Further, the March 2012 VA examiner concluded that the Veteran's current asthma was not caused by or permanently and abnormally worsened to an unexpected level of severity (aggravated) by exposure to high sulfur oil fires/smoke while serving in Southwest Asia during active service in Desert Shield/Desert Storm.  The examiner noted that service treatment records were silent for complaints of and objective clinical evidence for asthma or asthma-like symptoms during or immediately following the exposure in February 1991.  Ten months following this reported exposure, the examiner noted that the Veteran denied experiencing asthma on his Report of Medical History.  Further, the first mention of asthma occurred in 2006, which is 15 years following exposure and release from active duty status.

The Board finds the negative nexus opinion from the March 2012 VA examiner is entitled to great probative weight.  The opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertions as to the origin of his respiratory problems and provided a sufficient rationale for his conclusion that the Veteran's diagnosed asthma was not caused by service.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's asthma.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for asthma.  The Board acknowledges the Veteran's belief that his asthma is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for asthma.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that his service-connected PTSD, tinnitus and residuals of traumatic brain injury, to include headache, has left him unable to find gainful employment.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

In this case, the Veteran is service-connected PTSD, tinnitus and traumatic brain injury residuals, to include headache.  As noted above, he is in receipt of a 70 percent rating prior to October 22, 2014.  His combined schedular rating from October 22, 2014 is 60 percent, and as such, the Veteran does not meet the percentage requirements for TDIU on a schedular basis under 38 C.F.R. § 4.16  based on his service-connected disabilities.

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

After reviewing the evidence of record, the Board finds that referral for an extraschedular TDIU evaluation is not warranted.  As detailed below, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Evidence of record shows that the Veteran has been unemployed during the entire period on appeal and reports that he became too disabled to work in November 2008.  In his March 2012 application for increased compensation based on unemployability, the Veteran indicated that his last employment was as a file clerk.  He reports being a high school graduate with two years of college but no other education or training.  The Veteran maintains that VA vocational rehabilitation specialists determined him to be unemployable.

However, a July 2010 vocational rehab/compensated work therapy note indicates the Veteran was both capable of and interested in competitive employment.  Records show the Veteran was discharged from the program because he was moving out of state to Montana to relocate near family.

At his November 2012 VA compensation examination for PTSD, the examiner noted that the Veteran appeared to be capable of completing simple tasks in a timely manner without the need for a great deal of supervision.  He noted that the Veteran's nonrestorative sleep would affect his activities in the work place.  Further, the Veteran was noted to have reduced stress tolerance as reflected by his easy irritability and a tendency to withdraw under the impact of the minor stress.  Thus, the examiner stated the Veteran would be limited to work that did not require him to make decisions, set goals, or respond to numerous changes in the work place.  Since his concentration was limited, the examiner also stated the Veteran would be limited to work that required no more than brief and superficial interactions with coworkers, supervisors and no interaction with the general public.  The examiner stated the Veteran did not appear to be totally socially isolated or secluded.  His judgment, insight and abstract reasoning did not appear to be significantly problematic.  The examiner also noted the Veteran's reported alcohol abuse appeared to be well-controlled at present.  

An April 2014 VA opinion from an audiologist states that taking into account the Veteran's service-connected tinnitus, the Veteran would be able to perform the sedentary and non-sedentary tasks associated with employment, to include but not limited to the ability to sit, stand, walk, hold, bend, lift, carry, drive or operate machinery, communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact and communicate with coworkers and/or customers.  The audiologist stated there was no evidence that the Veteran's tinnitus causes any functional impairment.  The Veteran's hearing was found to be normal by VA criteria.  Further, work activities such as the ones described by the audiologist typically occupy a person's attention and reduce the aggravation of tinnitus.  

Another VA examiner similarly concluded in an April 2014 VA opinion that the Veteran's service-connected traumatic brain injury residuals to include headache does not affect the Veteran's ability to perform the sedentary tasks associated with employment.  The examiner noted that during a December 2013 VA examination, the Veteran was found to be able to lift two pounds repetitively for 15 minutes before resting, he was able to sit for 45 minutes before resting, and stand for 15 minutes before resting for at least two hours per day.  Additionally, the examiner noted that a November 2013 VA treatment record noted the Veteran seemed to be stable and did not have any chest pain, palpitations, dyspnea or dizziness.  The examiner noted there was no objective clinical medical evidence of any functional loss and/or functional impairment concerning the Veteran's residuals of service-connected traumatic brain injury with headache documented in a review of the Veteran's medical records.

And in the Veteran's October 2014 VA compensation examination report for PTSD, the VA examiner concluded the Veteran was intellectually capable and should be able to understand, remember and carry out simple directions.  The Veteran was noted to have occasional problems with intrusive thoughts but his concentration was adequate for the timely completion of simple work duties without the need for inordinate supervision.  The Veteran was noted to be able to do best at work where he only needed brief and superficial contact with others in order to minimize distractions.  The Veteran had reduced stress tolerance suggesting that he would need low stress work where he did not make numerous decisions or respond to frequent changes.  His abstract reasoning, judgment and insight appeared to be fairly intact.  While the Veteran was limited to low stress work, it would not appear that he was precluded from performing all types of employment.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  While the Veteran asserts that he is unemployable, the examination reports of record indicate that the impact of the Veteran's service-connected disabilities would not limit his participation in most work activities.  The Board places greater probative weight on the medical assessments concerning the Veteran's employment capability than the Veteran's contentions as to the limitations caused by his disability.

Accordingly, the Board finds, based on the preponderance of evidence, that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.  Therefore, the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b). 















      Continued next page
ORDER

Prior to October 22, 2014 and excluding periods of temporary total evaluation, entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted.

Since October 22, 2014, a disability rating in excess of 50 percent for PTSD is denied.

Entitlement to service connection for asthma is denied.

Entitlement to a TDIU is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


